Citation Nr: 1524606	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-31 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the reduction in compensation from 100 percent disabling to 40 percent disabling for the Veteran's service-connected prostate cancer, effective December 1, 2012, was proper.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active military service from September 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut, that reduced the rating for the Veteran's service-connected prostate cancer with erectile dysfunction from 100 percent to 40 percent under the provisions of 38 C.F.R. § 4.115b, including Diagnostic Code 7528.

The Veteran appeared at a hearing before a local hearing officer at the RO in June 2012 and at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in June 2014.  Transcripts of the hearings are of record. 

The Virtual VA and the Veterans Benefits Management System files have been reviewed. 

In September 2014, the Board remanded this matter for further development.  The requested development has been accomplished and the matter is now ready for appellate review.  

At the June 2014 hearing the Veterans Law Judge advanced the Veteran's claim on the docket due to health reasons.  As such, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an August 2004 rating determination, the RO granted service connection for prostate cancer and assigned a 100 percent evaluation effective January 30, 2004.
 
2. The record shows that the 100 percent rating for the Veteran's service-connected prostate cancer had been effect for more than five years.
 
3. Following a December 2011 VA examination, the RO, in an April 2012 rating decision, proposed to reduce the disability evaluation for the Veteran's service-connected prostate cancer from 100 percent to 20 percent disabling.
 
4.  In a September 2012 rating decision, the RO implemented the reduction to 40 percent disabling, effective December 1, 2012, on the basis of prostate cancer being in remission and 40 percent disability evaluation being assigned for residuals of prostate cancer, namely urinary frequency. 

5.  The evidence of record does not show a permanent improvement in the service-connected prostate cancer, namely a remission of the Veteran's prostate cancer.  


CONCLUSION OF LAW

The reduction of the evaluation for the Veteran's prostate cancer from 100 percent to 40 percent effective as December 1, 2012, was improper.  38 C.F.R. § 3.344(c) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board determines that the reduction of the evaluation of the Veteran's prostate cancer from 100 to 40 percent disabling effective as of December 1, 2012, was improper.  Therefore, the Board concludes that a discussion of VA's duty to notify and to assist is not necessary.

Reduction of Evaluation for the Veteran's Prostate Cancer

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e),(i)(2)(i).

In this case as discussed below, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 100 to 40 percent for prostate cancer were properly carried out by the RO.  In April 2012, the RO notified the Veteran of a proposed rating reduction issued in a rating decision earlier that month.  At that time the RO informed the Veteran of his right to a hearing and instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The Veteran was afforded the requested hearing in June 2012.  The RO took final action to reduce the disability rating in a September 2012 rating decision, in which the rating was reduced from 100 to 40 percent, effective December 1, 2012.  The RO informed the Veteran of this decision by letter dated September 28, 2012. 

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, such as here, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id. 

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

As discussed above, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

The reduction in the percentage rating was made effective on December 1, 2012. The 100 percent evaluation had been in effect since January 30. 2004, more than five years.  Therefore, compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is required.

In considering the propriety of a reduction, the evidence available to the RO at the time the reduction was effectuated must be considered, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence.  To analyze the evidence as to propriety of the reduction of the disability rating for the Veteran's prostate cancer, a brief review of the law and regulation for evaluating disability ratings for prostate cancer would be helpful.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2014). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2014).  The note accompanying Diagnostic Code 7528 states that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the disability is to be rated on its residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id. 

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction is to be rated based upon its particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2014). 

Urine leakage which requires the wearing of absorbent materials which must be changed less than two times per day is rated as 20 percent disabling.  A 40 percent rating is for application when urine leakage requires the wearing of absorbent materials which must be changed two to four times per day.  When urine leakage requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a maximum 60 percent rating is for application.  Id.

Urinary frequency resulting in a daytime voiding interval between two and three hours or awakening to void two times per night is assigned a 10 percent rating.  Id. When there is a daytime voiding interval between one and two hours or awakening to void three to four times per night, a 20 percent rating is warranted.  Id.  A maximum 40 percent rating is for application when there is a daytime voiding interval of less than one hour or awakening to void five or more times per night.  Id.

Obstructed voiding with symptomatology with or without stricture disease requiring dilation one to two times per year is assigned a noncompensable evaluation.  Id.  A 10 percent evaluation is for application when there is marked obstructive symptomatology (such as hesitancy, slow or weak stream, or decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc.; (2) Uroflowmetry, markedly diminished peak flow rate (less than 10 cc/sec); (3) Recurrent urinary tract infections secondary to obstruction; or (4) Stricture disease requiring periodic dilation every two to three months.  Id.  A maximum 30 percent evaluation is assigned when there is urinary retention requiring intermittent or continuous cathertization.  Id.

Renal dysfunction is rated as noncompensable when there is albumin and casts with history of acute nephritis or hypertension noncompensable under diagnostic code 7101.  Id.  A 30 percent evaluation is warranted when there is albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  Id.  With constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101, a 60 percent evaluation is warranted.  Id.  An 80 percent evaluation is for application when there is persistent edema and albuminuria with BUN 40 to 80mg% or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  A maximum 100 percent evaluation is warranted when regular dialysis is required, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, BUN more than 80mg%, creatinine more than 8mg%, or markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

Upon review of the evidence of record, it appears that the April 2012 rating decision proposing a reduction in the rating for prostate cancer was based upon the results of a December 2011 VA examination.  At the time of the December 2011 VA examination, the examiner indicated that the Veteran's prostate cancer was in remission.  The examiner noted that from 2009 to 2011, the Veteran's PSA values were between 2 and 3, with last value being 2.7 when checked on May 17, 2011.  The examiner stated that the symptoms related to prostate cancer remained stable with exception of recent onset of urinary obstruction with frequency and weak urine stream.  He again noted that the PSA had stayed within 2-3 range between 2009-2011, with last value being 2.7 in May 2011. 

VA treatment records associated with the claims folder reveal that the Veteran had the following PSA levels: 2.2 in May 2011, 2.60 in May 2012, 2.37 in June 2013, and 2.86 in February 2014.  

In a March 2014 VA outpatient treatment record, it was noted that the Veteran was worried about the trend of his PSA; however, according to the Phoenix Criteria, he did not have recurrence. 

In support of his claim, the Veteran submitted a July 2014 report from his private physician, J. K., M.D.  In his report, Dr. K noted that the Veteran was diagnosed with prostate cancer on a routine screening in October of 2003.  He was discovered to have a Gleason 3+3 cancer on biopsy.  He reviewed primary treatment options and elected to proceed with radiation therapy.  He was noted to have received his treatment at Yale from June of 2004 through August of 2004.  He received 66.6 Gy to his prostate and 9 Gy for a cone down.  These were delivered with IMRT fractions.  His PSA value responded slowly.  His PSA three months following radiation remained at 6.  The value then declined from November of 2004 through February of 2007 to 2.8.  There was a small spike in the summer of 2007 to 3.2.  Values since that time were noted to have been essentially stable.  The PSA values had ranged from 2.4 to 2.9, with the most recent PSA in February 2014 being 2.86.  He noted that imaging studies had remained clear for recurrent metastatic disease. 

Following examination, Dr. K. indicated that the Veteran had Gleason 3+3 prostate cancer treated with external beam radiation therapy in the summer of 2004 (TIcNO), persistent PSA.  He noted that the Veteran presented with a history of prostate cancer that had behaved atypically.  He stated that the PSA did respond to radiation therapy; however, the time course for response was atypical.  His PSA declined over several years following radiation treatments.  He indicated that the Veteran's main question to him was whether or not he had been cured of prostate cancer.  He related to the Veteran that his persistent PSA with a history of definitive external beam radiation therapy revealed that he did have persistent prostate cancer.  His disease was noted to be indolent and slow growing.  Dr. K. reported that it might be years until it was able to be visualized on imaging studies.  However, the persistent PSA was from recurrent cancer.

Following the June 2014 hearing, the Board remanded this matter for an additional VA examination to determine the absence or presence of prostate cancer, to include any periods of remission.  

The Veteran was afforded a VA examination in November 2014.  The examiner, a physician's assistant, diagnosed the Veteran as having had prostate adenocarcinoma in 2003/2004.  The examiner noted that due to the staging after biopsy, the choice of treatment included Casodex and EBRT (External beam radiation therapy).  After receiving the Casodex, the Veteran underwent 8 weeks of directed EBRT.  There was no other treatment planned or offered and he began post treatment active surveillance.  The examiner noted that from 2004 to present there were 2 periods of spikes in PSA levels.  He reported that it should be noted the PSA never formally dropped to zero or undetectable, since the Veteran had not undergone surgical removal.  He stated that PSA levels were expected.  He noted that these 2 periods represented atypical response but did not represent biochemical recurrence.  He observed that the Veteran continued to be monitored and that current VA medical plans were to repeat PSA in 6 months with biopsy if elevations continued.  The examiner stated that there was no evidence of metastatic disease but that recent testing likely indicated biochemical recurrence.  The examiner then checked the box indicating that the disease was active.  

Following examination, the examiner indicated that after review of available medical evidence of record to include VBMS file and the private note from Dr. K. of July 2014, the Veteran continued to experience both erectile and voiding dysfunction as a result of his prostate cancer and its treatment.  He stated that there was no evidence to suggest or to support the presence of metastatic disease.  He noted that the evidence reviewed continued to support this fact and at present no additional testing had been suggested by his primary urologist due to the clearly absent symptoms suggestive of metastatic disease.  He noted that this was re-enforced in both the oncologist and urologist evaluations.  He indicated that the Veteran's prostate cancer was treated with external beam radiation and hormonal treatment and PSA testing, and over time dropped to appropriate levels.  He stated that the Veteran was expected to continue to have PSA readings since the gland was not surgically removed.  He observed that there was a period of remission post treatment from 2004 to 2007/2008 then again from 2007/2008 to the present with slight "spikes in PSA level".  He noted that these spikes were expected and did not indicate at present treatment failure or cancer recurrence.  He stated that the Veteran's PSA had remained stable, having dropped appropriately after his radiation and hormone treatment and had not risen above accepted levels based on Phoenix criteria above the nadir to otherwise indicate recurrence.  He observed that the note from Dr. K. suggested the "recurrence of prostate cancer due to the atypical PSA pattern with 2 spikes", while the ongoing VA urologist notes, based upon the Phoenix criteria for prostate cancer recurrence in the absence of surgical resection, did not suggest recurrence.  He noted that another PSA test and definitive biopsy would indicate otherwise.  He indicated that this had been noted in the VA medical treatment record.  The examiner stated that in the absence of a clear elevation in PSA coupled with an additional prostate gland biopsy to suggest otherwise, it was less likely that there had been a biochemical recurrence of the prostate cancer based upon urology evaluation and Phoenix scaling for biochemical recurrence of prostate cancer.  He indicated that it had been recommended to the Veteran that he continue active surveillance (since the original cancer was low risk and only involved less than 10% of one half of the gland originally) and that he continue to follow with both specialists.  

The question is whether the Veteran's current prostate cancer is in remission.  Both the December 2011 VA examiner and the Veteran's VA urologist have indicated that the Veteran's prostate cancer is not active.  In contrast, the Veteran's private treating physician, an oncologist, has indicated that the Veteran's persistent PSA with a history of definitive external beam radiation therapy revealed that he did have persistent prostate cancer and that the disease was indolent and slow growing.  He further stated that while it might be years until it was able to be visualized on imaging studies, the persistent PSA was from recurrent cancer.

The most recent VA examination report, prepared by a physician's assistant, is somewhat contradictory in that the examiner has indicated that there was no evidence of metastatic disease but then checked the box indicating that the disease was active.  He then indicated that there was no evidence of metastatic disease but then noted that recent testing likely indicated biochemical recurrence.  He noted that another PSA test and definitive biopsy would indicate otherwise.  He then stated that it was less likely that there had been a biochemical recurrence of the prostate cancer based upon urology evaluation and Phoenix scaling for biochemical recurrence of prostate cancer but noted that an additional PSA test coupled with a an additional prostate gland biopsy might suggest otherwise.  Based upon the contradictory findings the Board is placing little probative value on this report.  

Given the varying opinions noted above, the evidence appears to be at least in equipoise as to whether the Veteran's prostate cancer has remained active subsequent to his radiation treatment.  In cases such as this, reasonable doubt must be resolved in favor of the Veteran.  

In sum, the overall evidence reflects that no improvement in the Veteran's service-connected prostate cancer has occurred.  Under these circumstances, the Board cannot conclude that the weight of the evidence shows a material improvement in the Veteran's service-connected prostate cancer that is reasonably certain to be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344; Brown, 5 Vet. App. at 413.  Accordingly, the Veteran is entitled to restoration of the 100 percent rating for his service-connected prostate cancer.  


ORDER

The reduction of a 100 percent disability rating for the service-connected prostate cancer, effective December 1, 2012, was not proper and restoration of the 40 percent rating from December 1, 2012, is granted.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


